 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VILAYCHITH KHOUANMANY,                              No. 2:17-cv-1326-TLN-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    UNITED STATES MARSHALS, et al.,
15                        Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se with claims premised under Bivens v. Six

18   Unknown Named Agents, 403 U.S. 388 (1971). She requests that the court appoint counsel. As

19   has previously been explained, see ECF Nos 31, 42, 49, 60, 64, 67, district courts lack authority

20   to require counsel to represent indigent prisoners in section 1983 cases. Mallard v. United States

21   Dist. Court, 490 U.S. 296, 298 (1989). In exceptional circumstances, the court may request an

22   attorney to voluntarily to represent such a plaintiff. See 28 U.S.C. § 1915(e)(1); Terrell v.

23   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th

24   Cir. 1990). When determining whether “exceptional circumstances” exist, the court must

25   consider the likelihood of success on the merits as well as the ability of the plaintiff to articulate

26   his claims pro se in light of the complexity of the legal issues involved. Palmer v. Valdez, 560

27   F.3d 965, 970 (9th Cir. 2009). Having considered those factors once again, the court still finds

28   there are no exceptional circumstances in this case.
                                                         1
 1          Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for appointment of
 2   counsel (ECF No. 76) is denied.
 3   DATED: April 23, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
